Title: From Thomas Jefferson to Henry Dearborn, 23 October 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne
                     
                     Oct. 23. 05.
                  
                  Taking from our last Census the number of 384,554 free white males of the age of 16. and under 26. and distributing them according to their ages by Buffon’s table they stand thus.
                  
                     
                        
                           between
                           16. and 18.
                           
                           80,405.
                           not of military age
                        
                        
                           in their
                           19th year
                           39,591
                           
                           
                        
                        
                           
                           20th.
                           39,250
                        
                        
                           
                           21st.
                           38,706
                        
                        
                           
                           22d.
                           38,373
                        
                        
                           
                           23d.
                           37,793
                        
                        
                           
                           24th.
                           37,312
                        
                        
                           
                           25th.
                           36,876
                        
                        
                           
                           26th.
                           36,161
                           
                              304,062
                           
                        
                        
                           
                           384,467
                        
                     
                  
                  
                  I found on trial that our Census gives us about ⅙ more between 16. & 25, & 1/7 fewer between 25 & 45. than Buffon’s tables would: consequently they differ too much from the actual state of life here to be applied through any long period where accuracy is of any importance. our whole census gives us but 727,915 free white males of the military age, which is very far short of your estimate.   friendly salutations.
               